Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-2006

USA v. Cooper
Precedential or Non-Precedential: Precedential

Docket No. 05-1447




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Cooper" (2006). 2006 Decisions. Paper 1196.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1196


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-1447


                           UNITED STATES OF AMERICA

                                            v.

                                   LYDIA COOPER,
                                            Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            D.C. Criminal No. 03-cr-00333-3
                              (Honorable James M. Munley)


                                         ORDER

       It appears that certain typographical errors existed in the final section of the
concurring and dissenting opinion which was filed on February 14, 2006. In order to
correct these errors, it is hereby O R D E R E D that an amended opinion will be filed.

                                                        For the Court,

                                                        /s/ Marcia M. Waldron
                                                        Clerk

Date: April 4, 2006
CLC/cc: James R. Elliott, Esq.            William S. Houser, Esq.
        Theodore B. Smith III, Esq.